Citation Nr: 1751047	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), but also diagnosed as an unspecified neurocognitive disorder with mild executive dysfunction, and an unspecified depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from March 1966 to February 1982.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the appeal is now with the RO in Houston, Texas.

The Veteran and his spouse attended a January 2016 hearing at the Houston RO with a Decision Review Officer.  Additionally, in July 2017, the Veteran participated in a July 2017 videoconference hearing before the undersigned judge.  Both hearing transcripts are of record.  

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is related to military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, but also diagnosed as an unspecified neurocognitive disorder with mild executive dysfunction, and an unspecified depressive disorder, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, which has been diagnosed as PTSD, unspecified neurocognitive disorder with mild executive dysfunction, and unspecified depressive disorder.  Based upon the evidence of record, the Board determines that service connection is warranted.

There are several notations during service referencing psychiatric symptoms during the Veteran's initial separation examination in May 1959, he reported frequent trouble sleeping relating to domestic trouble.  As a result, he had lost 5 to 7 pounds in the previous 3 months.  In February 1967, he felt angry, depressed, and weak as a result of the death of his newborn son.  As the Veteran testified, the death was made more upsetting by the fact that he was designated AWOL when he went on emergency leave.  In April 1978, he reportedly severely lost his temper when he came home.  He later stated that he could not understand why he got so angry so easily.  In April 1979, he reported forgetfulness.  He would rather work alone and had difficulty concentrating.  He was reported to have memory impairment with panic attacks or rages almost twice per week.  Finally, during his May 1981 separation examination, he reported excessive worry and frequent trouble sleeping.

It is apparent that the Veteran's symptoms persisted since service.  The Veteran and his spouse competently and credibly assert a continuation of symptoms since service.  In particular, the Veteran's wife explained how even though he was previously a friendly, jovial person, he returned from his military assignment a totally different person.  She described the same symptoms referred to by military medical professionals including trouble sleeping and angry spells.  Importantly, the Veteran and his spouse state that he was provided with Hydroxyzine to treat his anxiety and high blood pressure during service.

The Veteran has been diagnosed with PTSD, an unspecified neurocognitive disorder with mild executive dysfunction, and an unspecified depressive disorder.  VA was unable to verify the Veteran's claimed stressors as noted in a September 2015 memorandum.  Without the verification of the Veteran's claimed stressors, the Board is unable to grant service connection for PTSD.  However, the Board finds that service connection is warranted for an unspecified neurocognitive disorder with mild executive dysfunction and unspecified depressive disorder.  In making this determination, the Board assigns significant probative value to the November 2015 opinion by a neuropsychologist.  The depressive and neurocognitive disorder she described, which is associated with symptoms of mild to moderate deficits in executive functioning and depression, are characterized by the same symptoms the Veteran presented in service.  After taking into consideration the lay and medical evidence, the Board finds that service connection is warranted for an unspecified neurocognitive disorder with mild executive dysfunction and an unspecified depressive disorder.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, but also diagnosed as an unspecified neurocognitive disorder with mild executive dysfunction, and an unspecified depressive disorder, is granted
.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


